Citation Nr: 1519053	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  12-20 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Army from May 2006 to September 2007, with four years noted as prior active service. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2014, the Board remanded the matter to afford the Veteran a VA examination.  The record indicated that the Veteran may not have been informed of his previous VA examination and/or he may have been incarcerated during the time of the previously scheduled examination.  The Board directed the RO to associate with the electronic claims folder, a copy of the notice of the scheduled examination.  

The record indicates that in September 2014 a request for a VA psychiatric examination was initiated.  The request was canceled in October 2014 and the reason stated was "failed to report."  A comment was added which stated, "No show 10/7/14; 105 Medina Dr, Texarkana, TX 75503; [letter] not returned."  The record also indicates that in December 2014 a request for a VA psychiatric examination was initiated.  The request was canceled in January 2015 due to the Veteran's failure to appear.  Neither record includes a copy of the notice sent to the Veteran notifying him of either VA examination, as required by the September 2014 VA Board remand.  The AOJ failed to comply with the Board's remand in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  Therefore, the Board remands to permit the AOJ to schedule the Veteran for a VA examination and send him requisite notice of the examination.  

The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may well result in a denial of the claim.  See 38 C.F.R. § 3.655 (2003).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  

There is evidence that the Veteran receives regular treatment for his psychiatric disability through the VA.  On remand, updated VA treatment records should be obtained and associated with the electronic claims folder.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  All attempts to locate these records must be documented in the electronic claims folder. (i.e. CAPRI search results, email or VA memo)

2.  Then, schedule the Veteran for a psychiatric examination in order to determine the severity of his service-connected PTSD.

The examiner should describe the Veteran's symptoms and note the impact, if any, of the Veteran's PTSD on his social and industrial functioning.  

A report of the examination should be prepared and associated with the Veteran's electronic claims folder.  

3.  If the Veteran fails to report, ensure that a copy of the actual notice letter that was sent to the Veteran, notifying him of the scheduled examination, is associated with electronic claims folder.  A notation (or comment) that the notice was sent is insufficient.  

4.  After the development directed above has been completed to the extent possible, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


